Citation Nr: 1508209	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for vertigo.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The appellant was enrolled in the Army Reserve Officers' Training Corps (ROTC) while in college and then had reserve component service until November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

On March 11, 2014, the appellant testified before the undersigned Veterans Law Judge, via videoconferencing.  A transcript of his hearing has been associated with his Virtual VA file.  The appellant also testified before a decision review officer in December 2012.  During his hearings, and in others statements submitted in support of claims, the appellant alleged that he initially sustained injuries to both his back and his right knee while in ROTC, stating that he was required to run five days a week as well as participate in various drills and assemblies.  He stated that he sustained a right knee strain, which never fully resolved and was then aggravated during his required periods of reserve service training.  The appellant has submitted private medical evidence attributing his right knee problems to service.

The appellant also indicated first experiencing back problems while in ROTC, but to a lesser degree.  He stated, however, that on April 10, 2005, during a scheduled drill assembly, he incurred a sharp, shooting pain in his back, which required him to seek medical treatment.  Although medical records documenting such treatment have not been uncovered, the appellant did submit a prescription label showing that he had been prescribed 800 milligrams of Ibuprofen by a clinician at the Moncrief Army Hospital in Fort Jackson, South Carolina.  Private medical records show that the appellant as eventually diagnosed as having a disc herniation at L5-S1 with direct S1 root impingement.  

Regarding his claimed hypertension, the appellant stated that it was first suggested that he may have hypertension during one of his "in-service physicals."  The appellant's service treatments records (STRs) show that he was examined in February 2000 in connection with a JAG (Judge Advocate General) appointment, the report of which records his blood pressure to be 143/88.  The report of an examination conducted on April 5, 2003, records the appellant's blood pressure to be 130/90.  Although it was recommended that the appellant's blood pressure be checked two more times, the appellant stated during his Board hearing that re-testing did not occur.

In the instant case, the Board finds that before it can adjudicate the merits of the appellant's claims, a remand is necessary to clarify the appellant's service dates and all periods of any active duty, active duty for training (ACDUTRA), or inactive duty training.  This is so because VA disability compensation is payable only to veterans, who are defined by statute as "person[s] who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  "[A]ctive military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  Further, "[d]uty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 U.S.C." qualifies as ACDUTRA.  38 C.F.R. § 3.6(4).  In addition, the term "inactive duty for training" (INACDUTRA) includes, among other things, "[d]uty (other than full-time duty) prescribed for Reserves (including commissioned officers of the Reserve Corps of the Public Health Service) by the Secretary concerned under 37 U.S.C. 206 or any other provision of law" and "[t]raining (other than active duty for training) by a member of, or applicant for membership (as defined in 5 U.S.C. 8140(g)) in, the Senior Reserve Officers' Training Corps prescribed under chapter 103 of title 10 U.S.C."  38 C.F.R. § 3.6(d)(3).  As such, the issue of eligibility for service connection in this case turns on the nature of the appellant's service and whether any periods of it amount to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  

Further, although the appellant has indicated that records from Moncrief Army Hospital and those pertaining to his ROTC program are unavailable, the Board finds that on remand, the agency of original jurisdiction (AOJ) should engage in their own efforts to obtain any potentially relevant records so as to ensure compliance with VA's duty to assist.  The Board finds that the appellant should also be scheduled for VA medical examinations in connection with his claims of service connection low back and right knee disabilities, and for hypertension.  Although the appellant has submitted private medical opinions tending to support his claims on either a direct or secondary basis or on the basis of aggravation, because clarification of the appellant's service is required and because the onset of aggravation of a disability must have occurred during a period of ACDUTRA of INACDUTRA, the Board cannot rely on the private medical opinions to award service connection as they relate the appellant's disabilities to the entirety of his service, to include his time spent in ROTC.  The private opinions do, however, satisfy the "low threshold" necessary to establish entitlement to a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the appellant's claim of service connection for vertigo, a private clinician has attributed the appellant's vertigo to his hypertension.  A remand of that claim is also necessary as it is inextricably intertwined with the appellant's claims of service connection for hypertension, as the outcome of that claims may have a bearing upon whether service connection for vertigo is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered.)  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the appellant a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim of service connection based on ACDUTRA and INACUTRA.  The letter should also notify him of the information and evidence necessary to substantiate his claim of service connection on a secondary basis.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should attempt to verify the appellant's enrollment in the Army ROTC while at Wofford College, to include dates of participation, and determine whether any such attendance constituted participation in Senior ROTC and whether that participation constituted ACDUTRA or INACDUTRA under 38 C.F.R. § Attempt to obtain any relevant records related to the appellant's participation in ROTC, to include any medical records or other records that would tend to substantiate the appellant's back and knee claims. 

If no records or information can be found, indicate whether the records or information do not exist and whether further efforts to obtain the records or information would be futile.  Document all efforts made in this regard, to include all sources contacted for the requested records and information. If the AOJ cannot obtain any relevant records, a notation to that effect should be inserted in the file.

3.  The AOJ should contact the appropriate source to verify the specific dates of the appellant's reserve service.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period of service.  The Board is particularly interested in whether the appellant was serving on ACDUTRA or INACDUTRA on February 5, 2000; April 5, 2003; and/or April 10, 2005.  The AOJ should undertake all necessary efforts to determine the nature of the appellant's service on these dates.

4.  The AOJ should contact the Moncrief Army Community Hospital and request all records pertaining to treatment of the appellant, to specifically include treatment on April 10, 2005.  The Moncrief Army Community Hospital should be asked to respond by indicating that: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the appellant and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

All such available documents should be associated with the claims folder.  Also, all attempts to procure those records should be documented in the file.  If the AOJ cannot obtain any relevant records, a notation to that effect should be inserted in the file.

5.  After the development requested in paragraphs 1 through 4 has been completed and any records obtained have been associated with the claims folder, the appellant should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of his right knee disability.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All testing, including X-rays, deemed necessary should be undertaken.

All pertinent right knee pathology shown on examination should be annotated in the evaluation report.  Also, the examiner should review the claims file, take a detailed history from the appellant regarding any knee injury(ies) or symptomatology incurred during ROTC and/or his subsequent reserve service and the nature of relevant symptoms since then, and opine as to whether it is at least as likely as not that any right knee was either incurred or aggravated (i.e. chronically worsened) during any period of active duty, ACDUTRA, or INACDUTRA.  

In offering any opinion, the examiner must consider the appellant's lay statements regarding the occurrence of a knee injury during ROTC and the worsening of symptoms thereafter.  Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.

6.  After the development requested in paragraphs 1 through 4 has been completed and any records obtained have been associated with the claims folder, the appellant should be scheduled for an appropriate VA examination to evaluate his claim of service connection for a low back disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All testing, including X-rays, deemed necessary should be undertaken.

All pertinent lumbar spine pathology shown on examination should be annotated in the evaluation report.  The examiner should also review the entire record, take a detailed history from the appellant regarding any low back injury or symptomatology incurred during ROTC and/or his subsequent reserve service and the nature of relevant symptoms since then, and opine as to whether it is at least as likely as not that any low back disability was either incurred or aggravated (i.e. chronically worsened) during any period of active duty, ACDUTRA, or INACDUTRA.  

In offering any opinion, the examiner must consider the appellant's lay statements regarding the occurrence of a back injury during service and the worsening of symptoms thereafter.  Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.

7.  After completing the development ordered in paragraphs 1 through 4 above, the AOJ should schedule the appellant for a VA examination in connection with his claim of service connection for hypertension.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran, and provide an opinion as to whether it is at least as likely as not that the appellant's hypertension was either incurred or aggravated (i.e. chronically worsened) during any period of active duty, ACDUTRA, or INACDUTRA.  In doing so, the examiner should comment on the blood pressure readings recorded in February 200 and April 2003 and indicate whether or no and why those readings are or are not sufficient to establish the onset of hypertension.

Th examiner should also opine as to whether it is at least as likely as not that any disability or the right knee or low back either caused or made chronically worse the appellant's hypertension.  (The clinician should provide two opinions in total.)  A reasoned explanation for each of the requested opinions is required.  If the examiner disagrees with the private medical opinions attributing the appellant's hypertension to service or to his right knee or low back disability, the examiner should explain his/her reason for such disagreement.   

8.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  Specifically, the AOJ should ensure that if any examiner finds that he/she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability, to include whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

9.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

